Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as modified Supreme Court’s order by confirming the arbitration award and, as so modified, affirmed so much of Supreme Court’s order denying the petition to vacate or modify the arbitration award, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the Appellate Division order sought to be appealed from does not finally determine an action or proceeding within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2).
Judge Stein taking no part.